                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.516 Page 1 of 35


                                    KAZEROUNI LAW GROUP, APC                           HYDE & SWIGART
                                1
                                    Abbas Kazerounian, Esq. (249203)                   Joshua B. Swigart, Esq. (225557)
                                2   ak@kazlg.com                                       josh@westcoastlitigation.com
                                    Matthew M. Loker, Esq. (279939)                    2221 Camino Del Rio South,
                                3
                                    ml@kazlg.com                                       Ste. 101
                                4   245 Fischer Avenue, Ste. D1                        San Diego, CA 92108
                                    Costa Mesa, CA 92626                               Telephone: (619) 233-7770
                                5
                                    Telephone: (800) 400-6808                          Facsimile: (619) 297-1022
                                6   Facsimile: (800) 520-5523
                                7
                                    MANNING LAW, APC
                                8   Joseph R. Manning, Jr., Esq. (223381)
                                9
                                    ADAPracticeGroup@manninglawoffice.com
                                    4667 MacArthur Boulevard, Ste. 150
                               10   Newport Beach, CA 92660
                               11
                                    Telephone: (949) 200-8755
                                    Facsimile: (800) 520-5523
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                    Attorneys for Plaintiffs,
    COSTA MESA, CA 92626




                               13
                               14                        UNITED STATES DISTRICT COURT
                               15                      SOUTHERN DISTRICT OF CALIFORNIA

                               16   JAMES RUTHERFORD; AND,                      Case No.: 18-cv-435 JLS (MSB)
                               17   THE ASSOCIATION 4 EQUAL
                                    ACCESS, INDIVIDUALLY AND                    PLAINTIFFS JAMES
                               18   ON BEHALF OF ALL OTHERS                     RUTHERFORD; AND, THE
                               19   SIMILARLY SITUATED,                         ASSOCIATION 4 EQUAL ACCESS’
                                                                                MOTION FOR CLASS
                               20                                               CERTIFICATION
                                                  Plaintiffs,
                               21
                                                     v.                           DATE:      February 21, 2019
                               22                                                 TIME:      1:30 p.m.
                                    EVANS HOTELS, LLC,
                               23                                                 COURTROOM: 4D
                                                   Defendant.
                               24                                               HON. JANIS L. SAMMARTINO
                               25   ///
                               26   ///
                               27   ///
                               28   ///
                                    Case No.: 18-cv-435 JLS (MSB)                     Rutherford, et al. v. Evans Hotels, LLC
                                     PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                  CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.517 Page 2 of 35


                                                                          TABLE OF CONTENTS
                                1
                                                                                                                                                Page
                                2
                                      I. INTRODUCTION............................................................................................. 1
                                3
                                4    II. STATEMENT OF FACTS ............................................................................... 1
                                5
                                                 A. EVANS HOTELS FAILS TO ADEQUATELY DESCRIBE ACCESSIBLE
                                6                   ROOMS DURING THE ONLINE RESERVATION PROCESS .......................... 2
                                7
                                                 B. INDIVIDUALS WITH DISABILITIES ARE UNABLE TO RESERVE A ROOM
                                8                   ONLINE THROUGH EVANS HOTELS’ WEBSITES WITH THE SAME
                                9
                                                    EFFICIENCY, IMMEDIACY, AND CONVENIENCE AS THOSE WHO DO
                                                    NOT NEED ACCESSIBLE ROOMS ............................................................ 3
                               10
                               11
                                    III. LEGAL STANDARD ....................................................................................... 4

                               12   IV. ARGUMENT .................................................................................................... 5
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                                                 A. FEDERAL RULE OF CIVIL PROCEDURE 23(A) ......................................... 8
                               14
                               15                           1. Numerosity .............................................................................. 9

                               16                           2. Commonality ......................................................................... 11
                               17
                                                            3. Typicality ............................................................................... 13
                               18
                               19                           4. Adequacy ............................................................................... 14

                               20                                  a. Adequacy of the Class Representatives ......................... 15
                               21
                                                                   b. Adequacy of Class Counsel ........................................... 16
                               22
                               23                           5. Ascertainability...................................................................... 16

                               24                B. FEDERAL RULE OF CIVIL PROCEDURE 23(B)(3) .................................. 18
                               25
                                                            1. Predominance ........................................................................ 18
                               26
                               27                           2. Superiority ............................................................................. 20

                               28

                                       Case # 18-cv-435 JLS (MSB)            i of vii   Rutherford, et al. v. Evans Hotels, LLC
                                                                TABLE OF CONTENTS & AUTHORITIES
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.518 Page 3 of 35



                                1
                                                                 a. Class members do not have a strong interest in
                                2                                   individually controlling the prosecution of separate
                                                                    actions ............................................................................ 20
                                3
                                4                                b. Class members has not commenced individual actions
                                                                    against Nestle................................................................. 21
                                5
                                6                                c. It is desirable to concentrate this litigation in the
                                                                    Central District of California ........................................ 22
                                7
                                8                                d. Managing this particular class action is unlikely to be
                                9
                                                                    difficult ........................................................................... 22

                               10              C. FEDERAL RULE OF CIVIL PROCEDURE 23(B)(2) .................................. 24
                               11
                                    V. CONCLUSION ............................................................................................... 25
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                      Case # 18-cv-435 JLS (MSB)            ii of vii  Rutherford, et al. v. Evans Hotels, LLC
                                                               TABLE OF CONTENTS & AUTHORITIES
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.519 Page 4 of 35



                                1
                                                                      TABLE OF AUTHORITIES
                                2   CASES                                                                                            PAGE(S)
                                3   Abels v. JBC Legal Group, P.C.,
                                4           227 F.R.D. 541 (N.D. Cal. 2005) ............................................................... 19

                                5   Adams v. Pinole Point Steel Co.,
                                6          1994 WL 515347 (N.D. Cal. 1994) ............................................................. 7
                                7   Amchem Prods., Inc. v. Windsor,
                                8         521 U.S. 591 (1997) ............................................................................ passim
                                9   Armstrong v. Davis,
                                           275 F.3d 849 (9th Cir. 2001) ..................................................................... 11
                               10
                               11   Arnold v. UA Theatre Circuit, Inc.,
                                            158 F.R.D. 439 (N.D. Cal. 1994) ....................................................... 5, 9, 10
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                    Baby Neal for and by Kanter v. Casey,
    COSTA MESA, CA 92626




                               13
                               14
                                           43 F.3d 48 (3d Cir. 1994)........................................................................... 25

                               15   Bellows v. NCO Fin. Sys., Inc.,
                               16
                                           2008 WL 4155361 (S.D. Cal. 2008) .......................................................... 22

                               17   Birchmeier v. Caribbean Cruise Line, Inc.,
                               18          302 F.R.D. 240 (N.D. Ill. 2014) ................................................................. 18

                               19   Brey Corp. v. LQ Mgmt. LLC,
                               20          2014 WL 93445 (D. Md. 2014) ................................................................. 18

                               21   Brink v. First Credit Resources,
                               22           185 F.R.D. 567 (D. Ariz. 1999) ................................................................. 23

                               23   Briseno v. ConAgra Foods, Inc.,
                               24           844 F.3d 1121 (9th Cir. 2017) ............................................................. 16, 17

                               25   Buford v. H & R Block, Inc.,
                               26           168 F.R.D. 340 (S.D. Ga. 1996) ................................................................ 17

                               27   Burton v. Gerber Prods. Co.,
                               28           703 F. App’x 468 (9th Cir. 2017) .............................................................. 17

                                       Case # 18-cv-435 JLS (MSB)            iii of vii Rutherford, et al. v. Evans Hotels, LLC
                                                                TABLE OF CONTENTS & AUTHORITIES
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.520 Page 5 of 35



                                1
                                    Caldera v. Am. Med. Collection Agency,
                                2          2017 U.S. Dist. LEXIS 99239 (C.D. Cal. 2017) .................................. 16, 20
                                3
                                    Califano v. Yamaki,
                                4           442 U.S. 682 (1979) ..................................................................................... 4
                                5
                                    Californians for Disability Rights v. Mervyn’s LLC,
                                6           165 Cal. App. 4th 571 (2008) ...................................................................... 6
                                7
                                    Charlebois v. Angels Baseball, L.P.,
                                8          2011 U.S. Dist. LEXIS 71452 (C.D. Cal. 2012) .................................... 9, 11
                                9
                                    Charles v. Dalton,
                               10          1996 WL 53633 (N.D. Cal. 1996) ............................................................... 7
                               11
                                    Comcast Corp. v. Behrend,
                               12         569 U.S. 27 (2013) ..................................................................................... 20
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13   Crown, Cork, & Seal Co. v. Parking,
                               14          462 U.S. 345 (1983) ..................................................................................... 1
                               15   Davoll v. Webb,
                               16           160 F.R.D. 142 (D. Colo. 1995) ................................................................ 17
                               17
                                    Eisen v. Carlisle & Jacquelin,
                               18           417 U.S. 159 (1974) ............................................................................... 5, 23
                               19
                                    Franklin v. City of Chicago,
                               20           102 F.R.D. 944 (N.D. Ill. 1984) ................................................................. 11
                               21
                                    General Tel. Co. of Southwest v. Falcon,
                               22          457 U.S. 147 (1982) ............................................................................. 11, 19
                               23
                                    Gray v. Golden Gate Nat’l Recreation Area,
                               24           279 F.R.D. 501 (N.D. Cal. 2011) ............................................................... 11
                               25
                                    Gulf Oil Co. v. Bernard,
                               26           452 U.S. 89 (1981) ....................................................................................... 1
                               27
                                    Gusman v. Comcast Corp.,
                               28         2014 U.S. Dist. LEXIS 46956 (S.D. Cal. 2014) .......................................... 9
                                       Case # 18-cv-435 JLS (MSB)            iv of vii  Rutherford, et al. v. Evans Hotels, LLC
                                                                TABLE OF CONTENTS & AUTHORITIES
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.521 Page 6 of 35



                                1
                                    Hanlon v. Chrysler Corp.,
                                2          150 F.3d 1011 (9th Cir. 1988) ............................................................ passim
                                3
                                    Hanon v. Dataproducts Corp.,
                                4          976 F.2d 497 (9th Cir. 1992) ........................................................... 4, 13, 15
                                5
                                    Hernandez v. County of Monterey,
                                6         305 F.R.D. 132 (N.D. Cal. 2015) ............................................................... 11
                                7
                                    Herrera v. LCS Financial Servs. Corp.,
                                8          274 F.R.D. 666 (N.D. Cal. 2011) ............................................................... 24
                                9
                                    Holt v. Noble House Hotels & Resort, Ltd.,
                               10           2018 U.S. Dist. LEXIS 177940 (S.D. Cal. 2018) .................................. 4, 20
                               11
                                    In re 5-Hour Energy Mktg & Sales Practices Litig.,
                               12           2017 U.S. Dist. LEXIS 220969 (C.D. Cal. 2017) ...................................... 20
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                                    In re Adobe Sys., Inc. Sec. Litig.,
                               14           139 F.R.D. 150 (N.D. Cal. 1991) ................................................................. 5
                               15
                                    In re Korean Ramen Antitrust Litig.,
                               16           2017 U.S. Dist. LEXIS 7756 (N.D. Cal. 2017) ......................................... 18
                               17
                                    In re Warfarin Antitrust Litig.,
                               18           391 F.3d 516 (3d Cir. 2009)....................................................................... 21
                               19
                                    In re Yasmin & Yaz (Drospirenon) Mktg., Sales Practices & Prods. Liab. Litig.,
                               20           2012 WL 865041 (S.D. Ill. 2012) .............................................................. 18
                               21
                                    Kohler v. Flava Enters.,
                               22          826 F. Supp. 2d 1221 (S.D. Cal. 2011) ........................................................ 6
                               23
                                    Kumar v. Salov Am. Corp.,
                               24         2016 U.S. Dist. LEXIS 92374 (N.D. Cal. 2016) ....................................... 18
                               25
                                    Lee v. Stonebridge Life Ins. Co.,
                               26           2013 U.S. Dist. LEXIS 19774 (N.D. Cal. 2013) ......................................... 5
                               27
                                    Lerwill v. Inflight Motion Pictures, Inc.,
                               28           582 F.2d 507 (9th Cir. 1978) ..................................................................... 16
                                       Case # 18-cv-435 JLS (MSB)            v of vii   Rutherford, et al. v. Evans Hotels, LLC
                                                                TABLE OF CONTENTS & AUTHORITIES
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.522 Page 7 of 35



                                1
                                    Lopez v. S.F. Unified Sch. Dist.,
                                2           2003 WL 26114018 (N.D. Cal. 2003) ....................................................... 12
                                3
                                    Makaeff v. Trump Univ., LLC,
                                4          2014 U.S. Dist. LEXIS 22392 (S.D. Cal. 2014) .......................................... 9
                                5
                                    McKenzie v. Fed. Express Corp.,
                                6         275 F.R.D. 290 (C.D. Cal. 2011) ................................................................. 5
                                7
                                    Mendoza v. Home Depot, U.S.A., Inc.,
                                8         2010 U.S. Dist. LEXIS 13025 (C.D. Cal. 2010).......................................... 9
                                9
                                    Melgar v. CSK Auto, Inc.,
                               10          2015 U.S. Dist. LEXIS 170833 (N.D. Cal. 2015) ..................................... 18
                               11
                                    Melgar v. CSK Auto, Inc.,
                               12          681 F. App’x 605 (9th Cir. 2017) .............................................................. 18
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                                    Messner v. Northshore Univ. HealthSystem,
                               14          669 F.3d 802 (7th Cir. 2012) ..................................................................... 19
                               15
                                    Moeller v. Taco Bell Corp.,
                               16          220 F.R.D. 604 (N.D. Cal. 2004) ........................................................... 9, 10
                               17
                                    Molski v. M.J. Cable, Inc.,
                               18           481 F.3d 724 (9th Cir. 2007) ....................................................................... 6
                               19
                                    Montgomery v. Rumsfield,
                               20         572 F.2d 250 (9th Cir. 1978) ....................................................................... 4
                               21
                                    Nat’l Fed’n of the Blind v. Target Corp.,
                               22           582 F. Supp. 2d 1185 (N.D. Cal. 2007) .............................................. passim
                               23
                                    O’Connor v. Boeing North American, Inc.,
                               24         184 F.R.D. 311 (C.D. Cal. 1998) ............................................................... 17
                               25
                                    Park v. Ralph’s Grocery Co.,
                               26           254 F.R.D. 112 (C.D. Cal. 2008) ......................................................... 10, 11
                               27
                                    Parsons v. Ryan,
                               28          754 F.3d 657 (9th Cir. 2014) ............................................................... 24, 25
                                       Case # 18-cv-435 JLS (MSB)            vi of vii  Rutherford, et al. v. Evans Hotels, LLC
                                                                TABLE OF CONTENTS & AUTHORITIES
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.523 Page 8 of 35



                                1
                                    Phillips Petroleum v. Shutts,
                                2            472 U.S. 797 (1985) ..................................................................................... 1
                                3
                                    Pottinger v. Miami,
                                4           720 F. Supp. 955 (S.D. Fla. 1989) ............................................................. 17
                                5
                                    Rodriguez v. Hayes,
                                6          591 F.3d 1105 (9th Cir. 2009) ................................................................... 14
                                7
                                    Romero v. Producers Dairy Foods, Inc.,
                                8         235 F.R.D. 474 (E.D. Cal. 2006) ............................................................... 23
                                9
                                    Shields v. Walt Disney Parks & Resorts US, Inc.,
                               10           279 F.R.D. 529 (C.D. Cal. 2011) ........................................................ passim
                               11
                                    Staton v. Boeing Co.,
                               12           327 F.3d 938 (9th Cir. 2003) ................................................................. 9, 14
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                                    Thomasson v. GC Servs., Ltd. P’ship,
                               14         275 F.R.D. 309 (S.D. Cal. 2011) ............................................................... 24
                               15
                                    Thompson v. Clear Channel Communs., Inc.,
                               16         247 F.R.D. 98 (C.D. Cal. 2007) ................................................................... 4
                               17
                                    Valentino v. Carter-Wallace, Inc.,
                               18           97 F.3d 1227 (9th Cir. 1996) ..................................................................... 19
                               19
                                    Wal-Mart Stores, Inc. v. Dukes,
                               20         131 S. Ct. 2541 (2011) ............................................................................... 13
                               21
                                    Wang v. Chinese Daily News, Inc.,
                               22          231 F.R.D. 602 (C.D. Cal. 2005) ............................................................... 13
                               23
                                    Weeks v. Bareco Oil Co.,
                               24          125 F.2d 84 (7th Cir. 1941) ....................................................................... 24
                               25
                                    Westways World Travel, Inc. v. AMR Corp.,
                               26         218 F.R.D. 223 (C.D. Cal. 2003) ............................................................... 22
                               27
                                    Wolin v. Jaguar Land Rover N. Am., LLC,
                               28           617 F.3d 1168 (9th Cir. 2010) ............................................................. 18, 19
                                       Case # 18-cv-435 JLS (MSB)            vii of vii Rutherford, et al. v. Evans Hotels, LLC
                                                                TABLE OF CONTENTS & AUTHORITIES
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.524 Page 9 of 35



                                1
                                    Wright v. Linkus Enterprises, Inc.,
                                2          259 F.R.D. 468 (E.D. Cal. 2009) ............................................................... 21
                                3
                                    Yoshioka v. Charles Schwab Corp.,
                                4          2011 U.S. Dist. LEXIS 147483) .......................................................... 15, 16
                                5
                                    Zinser v. Accufix Research Inst., Inc.,
                                6           253 F.3d 1180 (9th Cir. 2001) ....................................................... 20, 22, 23
                                7
                                8
                                9

                               10
                               11
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                       Case # 18-cv-435 JLS (MSB)           viii of vii Rutherford, et al. v. Evans Hotels, LLC
                                                                TABLE OF CONTENTS & AUTHORITIES
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.525 Page 10 of 35




                                       I.       INTRODUCTION
                                1
                                             The purpose of a class action is to promote judicial economy by avoiding
                                2
                                    duplicative suits against the same defendant, and to protect the rights of persons
                                3
                                    who may not be able to assert their claims on an individual basis. Crown, Cork, &
                                4
                                    Seal Co. v. Parking, 462 U.S. 345 (1983). As the United States Supreme Court has
                                5
                                    observed, “[c]lass actions serve an important function in our system of civil
                                6
                                    justice.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 99 (1981). “Class actions … permit
                                7
                                    the plaintiffs to pool claims which would be uneconomical to litigate individually
                                8
                                    most of the plaintiffs would have no realistic day in court if a class action were not
                                9
                                    available.” Phillips Petroleum v. Shutts, 472 U.S. 797, 808-809 (1985).
                               10
                                             This putative class action centers on a few simple allegations which, if found
                               11
KAZEROUNI LAW GROUP, APC




                                    to be true, constitute numerous violations of the Unruh Civil Rights Act, Cal. Civ.
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    Code § 51, et seq. (“Unruh Act”); and, the Americans with Disabilities Act, 42

                               14
                                    U.S.C. § 12101, et seq. (“ADA”). Specifically, Plaintiffs JAMES RUTHERFORD

                               15
                                    (“Rutherford”); and, THE ASSOCIATION 4 EQUAL ACCESS (“A4EA”) allege

                               16
                                    that Defendant EVANS HOTELS, LLC (“Evans Hotels”) violated the ADA and

                               17   Unruh Act by (1) failing to adequately describe the accessible features of Evans

                               18   Hotel’s accommodations; and, (2) utilizing an inherently discriminatory online

                               19   reservation process for consumers who required such accessible features. [Second

                               20   Amended Complaint, ECF No. 21 (“SAC”), ¶¶ 22-28]. Such claims make ideal

                               21   class actions because the putative class members suffered the same injury in

                               22   virtually the same manner. Therefore, Plaintiffs move this Court to certify a class

                               23   action against Evans Hotels.

                               24      II.      STATEMENT OF FACTS

                               25            Rutherford suffers from spinal stenosis aggravated by a herniated disc.

                               26   [Declaration of James Rutherford (“Rutherford Decl.”), ¶¶ 5-6]. In addition,

                               27   Rutherford also suffers from an arthritic condition in Rutherford’s thumbs that
                                      Case No.: 18-cv-435 JLS (MSB)        1 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.526 Page 11 of 35




                                    interferes with his ability to grab, twist, and turn objects. [Id., ¶¶ 7-8]. As such,
                                1
                                    Rutherford suffers from a “qualified disability” as defined by the ADA. Thus,
                                2
                                    Rutherford requires an accessible room when Rutherford travels. [Id., ¶ 9].
                                3
                                           A4EA is an association with the purpose of providing ADA related
                                4
                                    resources and information to disabled individuals and to ensure businesses
                                5
                                    increase accessibility at their facilities. [Id., ¶¶ 10-11].
                                6
                                           A. EVANS HOTELS FAILS TO ADEQUATELY DESCRIBE ACCESSIBLE
                                7
                                              ROOMS DURING THE ONLINE RESERVATION PROCESS.
                                8
                                           In 2017, Rutherford desired to visit San Diego.           [Id., ¶ 12].    Due to
                                9
                                    Rutherford’s disabilities, Rutherford required information about the features of the
                               10
                                    accessible rooms and the hotels to independently make an online reservation. [Id.,
                               11
KAZEROUNI LAW GROUP, APC




                                    ¶ 13].       Upon visiting Evans Hotels’ Websites (www.bahiahotel.com;
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    www.catamaranresort.com; and, www.lodgetorreypines.com) (the “Websites”),

                               14
                                    Rutherford was unable to locate the required information which precluded

                               15
                                    Rutherford from vacationing as desired. [Id., ¶¶ 14-15; Rutherford Depo., 85:9-24;

                               16
                                    101:1-105:20; 198:5-10; 198:19-199:3; A4EA Depo., 31:9-16]. Rutherford and

                               17   members of A4EA are deterred from visiting Evans Hotels’ properties and

                               18   reserving accessible rooms online due to this lack of information. [Id., ¶ 16].

                               19   Despite changes to Evans Hotels’ Websites after litigation was initiated, these

                               20   very problems persist. [Id., ¶¶ 18-19; and, A4EA Depo., 9:18-23]. Notably,

                               21   however, these changes are provided to consumers through a link at the “very

                               22   bottom” of the websites that Kimberly Guillermo, Evans Hotels’ Director of

                               23   Reservations, “probably wouldn’t notice [herself].” [Guillermo Depo., 22:8-10].

                               24          Rutherford does significant online research before reserving a room due to

                               25   Rutherford’s disabilities. [Id., ¶ 13]. This research is an attempt to confirm that

                               26   the respective hotels offer accessible features so that Rutherford can determine in

                               27   advance if Rutherford is able to enjoy the hotel. [Id., ¶ 20; Rutherford Depo.,
                                      Case No.: 18-cv-435 JLS (MSB)        2 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.527 Page 12 of 35




                                    106:8-13; 107:1-21; 108:13-21; 109:5-110:7; 112:19-120:5; 200:14-22].                 On
                                1
                                    certain occasions, Rutherford has incurred the costs to reserve a room only to
                                2
                                    learn upon arrival that the room is not accessible for Rutherford. [Id., ¶ 22; and,
                                3
                                    Rutherford Depo., 55:4-10, 58:4-61:17]. This undisclosed lack of accessibility
                                4
                                    forces Rutherford to immediately find alternate accommodations in an unfamiliar
                                5
                                    location. [Id., ¶ 23]. In addition, the sudden need for lodging often requires
                                6
                                    Rutherford to expend more funds than was anticipated.              [Id., ¶ 24].    Thus,
                                7
                                    adequate descriptions for accessible rooms online is crucial for Rutherford’s full
                                8
                                    and equal enjoyment of Evans Hotels’ properties. [Id., ¶ 25; Rutherford Depo.,
                                9
                                    121:21-122:1; 159:19-160:10; 201:9-25; 202:2-5; 203:19-25].
                               10
                                          B. INDIVIDUALS WITH DISABILITIES ARE UNABLE TO RESERVE A ROOM
                               11
KAZEROUNI LAW GROUP, APC




                                             ONLINE THROUGH EVANS HOTELS’ WEBSITES WITH THE SAME
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                             EFFICIENCY, IMMEDIACY, AND CONVENIENCE AS THOSE WHO DO

                               14
                                             NOT NEED ACCESSIBLE ROOMS.

                               15
                                          Evans Hotels admits that individuals with disabilities who do reserve an

                               16
                                    accessible room online are unable to do so with the same efficiency as those

                               17   without such requirements.       [Exhibit 3 attached to the Declaration of Abbas

                               18   Kazerounian (“Kazerounian Decl.”), Responses to Requests for Admission; A4EA

                               19   Depo., 93:14-19]. To reserve a general room online, a consumer need only select

                               20   the room type during the reservation process. [Guillermo Depo., 26:17-27:1].

                               21   Once done, the room is confirmed immediately following the submission of the

                               22   online form. Reserving an accessible room; however, is much more complicated.

                               23   To do so, an individual must add a comment informing Evans Hotels of the need

                               24   for an accessible room.       [Guillermo Depo., 23:25-25:8].          Thereafter, these

                               25   individuals with disabilities who wish to reserve an accessible room “must wait

                               26   for a second email confirming that an accessible room has been ‘hard blocked.’”

                               27   [Responses to Requests for Admissions; and, Guillermo Depo., 27:25-29:14, 48:2-
                                      Case No.: 18-cv-435 JLS (MSB)        3 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.528 Page 13 of 35




                                    13, 49:2-8]. Unfortunately, there is no policy with regard to the timing of this
                                1
                                    second e-mail.    [Guillermo Depo., 51:10-52:1].         As such, an individual with
                                2
                                    disabilities could wait either minutes or hours before actually learning whether
                                3
                                    their travel plans have been confirmed. [Id.; and, Thomas Depo., 35:3-19]. While
                                4
                                    other types of rooms are instantly reserved, it is not possible to reserve an
                                5
                                    accessible room without the lengthy hard-blocking process.              [Deposition of
                                6
                                    Thomas Mohrlock (“Mohrlock Depo.”), 19:5-8].
                                7
                                       III.   LEGAL STANDARD
                                8
                                          Rule 23 governs the certification of class actions. Holt v. Noble House Hotels
                                9
                                    & Resort, Ltd., No. 17-cv-2246 MMA (BLM), 2018 U.S Dist. LEXIS 177940, at *3
                               10
                                    (S.D. Cal. Oct. 16, 2018). Its main objectives are the efficient resolution of the
                               11
KAZEROUNI LAW GROUP, APC




                                    claims or liabilities of many individuals in a single action as well as the elimination
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    of repetitious litigation and possibly inconsistent adjudication. See Califano v.

                               14
                                    Yamaki, 442 U.S. 682, 700-01 (1979); C. Wright, A. Miller & M. Kane, Federal

                               15
                                    Prac. & Proc. Civil 2d at § 1754 (1986).           District courts are afforded broad

                               16
                                    discretion in determining whether an action should be certified. Montgomery v.

                               17   Rumsfield, 572 F.2d 250, 255 (9th Cir. 1978). Rule 23 outlines a two-step process

                               18   for determining whether class certification is appropriate. First, Rule 23(a) sets forth

                               19   four conjunctive prerequisites required for any class: (1) the class is so numerous

                               20   that joinder of all members is impracticable, (2) there are questions of law or fact

                               21   common to the class, (3) the claims or defenses of the representative parties are

                               22   typical of the claims or defenses of the class, and (4) the representative parties will

                               23   fairly and adequately protect the interests of the class. See Fed. R. Civ. P. 23(a);

                               24   Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). These

                               25   requirements are referred to as numerosity, commonality, typicality, and adequacy.

                               26   See Thompson v. Clear Channel Communs., Inc. (In re Live Concert Antitrust

                               27   Litig.), 247 F.R.D. 98, 105 (C.D. Cal. 2007).
                                      Case No.: 18-cv-435 JLS (MSB)        4 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.529 Page 14 of 35




                                          Once subdivision (a) is satisfied, the party seeking certification must
                                1
                                    demonstrate that the action falls into one of three categories under Rule 23(b). See In
                                2
                                    re Adobe Sys., Inc. Sec. Litig., 139 F.R.D. 150, 153 (N.D. Cal. 1991). These
                                3
                                    requirements are known as (1) predominance and (2) superiority. Id.
                                4
                                          “In determining the propriety of a class action, the question is not whether the
                                5
                                    plaintiff or plaintiffs have stated a cause of action or will prevail on the merits, but
                                6
                                    rather whether the requirements of Rule 23 are met.” Eisen v. Carlisle & Jacquelin,
                                7
                                    417 U.S. 156, 178 (U.S. 1974). “[I]t is well established that for purposes of class
                                8
                                    certification, the moving party does not need to establish a likelihood of prevailing
                                9
                                    on the merits.” McKenzie v. Fed. Express Corp., 275 F.R.D. 290, 297 (C.D. Cal.
                               10
                                    2011). “Sometimes the issues are plain enough from the pleadings to determine
                               11
KAZEROUNI LAW GROUP, APC




                                    whether the interests of the absent parties are fairly encompassed within the named
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    plaintiff's claim…” Falcon, 457 U.S. at 160. “[I]t remains relatively clear an

                               14
                                    ultimate adjudication on the merits of plaintiffs’ claims is inappropriate, and any

                               15
                                    inquiry into the merits must be strictly limited to evaluating plaintiffs’ allegations

                               16
                                    to determine whether they satisfy Rule 23.” Lee v. Stonebridge Life Ins. Co., 2013

                               17   U.S. Dist. LEXIS 19774, *7 (N.D. Cal. Feb. 12, 2013) (citing Ellis, 657 F.3d at

                               18   983 n.8).

                               19      IV.      ARGUMENT

                               20         Plaintiffs seek to represent classes based upon Evans Hotels’ violations of

                               21   the ADA; and, Unruh Act. “The ADA guarantees persons with disabilities a right

                               22   to ‘the full and equal enjoyment of the…accommodations of any place of public

                               23   accommodation.”’ Arnold v. UA Theatre Circuit, Inc., 158 F.R.D. 439, 444 (N.D.

                               24   Cal. 1994) citing 42 U.S.C. § 12182(a); and, 28 C.F.R. § 36.201(a). Similarly, the

                               25   Unruh Act states that “[a]ll persons within the jurisdiction of [California] are free

                               26   and equal, and no matter what their sex, race, color, religion, ancestry, national

                               27   origin, disability, medical condition, marital status, or sexual orientation are
                                      Case No.: 18-cv-435 JLS (MSB)        5 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.530 Page 15 of 35




                                    entitled to the full and equal accommodations, advantages, facilities, privileges, or
                                1
                                    services in all business establishments of every kind whatsoever.” Nat’l Fed’n of
                                2
                                    the Blind v. Target Corp., 582 F. Supp. 2d 1185, 1204 (N.D. Cal. 2007) citing to
                                3
                                    Cal. Civ. Code § 51(b). “Any violation of the ADA necessarily constitutes a
                                4
                                    violation of the Unruh Act…” Kohler v. Flava Enters., 826 F. Supp. 2d 1221,
                                5
                                    1231 (S.D. Cal. 2011) citing to Californians for Disability Rights v. Mervyn’s
                                6
                                    LLC, 165 Cal. App. 4th 571, 586 (2008); and, Molski v. M.J. Cable, Inc., 481 F.3d
                                7
                                    724, 731 (9th Cir. 2007).
                                8
                                          ADA & UNRUH ACT APPLICATION TO ONLINE RESERVATION SYSTEM
                                9
                                          “Hotels…must make reasonable modifications to reservations policies,
                               10
                                    practices, or procedures when necessary to ensure that individuals with disabilities
                               11
KAZEROUNI LAW GROUP, APC




                                    are able to reserve accessible hotel rooms with the same efficiency, immediacy,
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    and conveniences as those who do not need accessible guest rooms.” Department

                               14
                                    of Justice Guidance on Revisions to ADA Regulation on Nondiscrimination on

                               15
                                    the Basis of Disability by Public Accommodations and Commercial Facilities, 28

                               16
                                    CFR Part 36 Appendix A, Final Rule (“DOJ Final Rule”).1 “Each year the

                               17   Department [of Justice] receives many complaints concerning failed reservations.”

                               18   Id.   “Most of these complaints involve individuals who have reserved an

                               19   accessible hotel room only to discover upon arrival that the room they reserved is

                               20   either not available or not accessible.” Id. Thus, the DOJ’s Final Rule requires

                               21   hotels to “[m]odify its policies, practices, or procedures to ensure that individuals

                               22   with disabilities can make reservations, including reservations made by telephone,

                               23   in-person, or through a third party, for accessible guest rooms during the same

                               24   hours and in the same manner as individuals who do not need accessible rooms.”

                               25
                                    1
                                     Evans Hotels does not dispute that the Department of Justice is responsible for
                               26
                                    conveying standards that govern the accessible features of websites. [Koczur
                               27   Depo., 19:21-20:2].
                                      Case No.: 18-cv-435 JLS (MSB)        6 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.531 Page 16 of 35




                                    Id. This requirement is intended “to ensure that individuals with disabilities are
                                1
                                    able to reserve accessible rooms with the same efficiency, immediacy, and
                                2
                                    convenience as those who do not need accessible guest rooms.” Id.
                                3
                                           ADA & UNRUH ACT APPLICATION TO ONLINE ROOM DESCRIPTION
                                4
                                           The DOJ Final Rule also required hotels “that provide hotel reservations
                                5
                                    services to identify and describe the accessible features in the hotels and guest
                                6
                                    rooms offered through that service.” Id. “This requirement is essential to ensure
                                7
                                    that individuals with disabilities receive the information they need to benefit from
                                8
                                    the services offered by the place of lodging.”            Id.   Simply calling a room
                                9
                                    ‘“accessible’ will not ensure necessarily that the room complies with all of the
                               10
                                    1991 Standards.”      Id.   Thus, hotels must “[i]dentify and describe accessible
                               11
KAZEROUNI LAW GROUP, APC




                                    features in the hotels and guest rooms offered through is reservation service in
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    enough detail to reasonably permit individuals with disabilities to assess

                               14
                                    independently whether a given hotel or guest room meets his or her accessibility

                               15
                                    needs.” Id.

                               16
                                           Here, in making the determination of whether to certify a class, the Court

                               17   must take the allegations made in the complaint as true and only analyze whether

                               18   the asserted claims are appropriate for resolution as a class. Target Corp., 582 F.

                               19   at 1190. When the class sought to be certified is for violations of civil rights, as is

                               20   the case here, the Rule 23 requirements must be read liberally. Charles v. Dalton,

                               21   1996 WL 53633, at *2 (N.D. Cal. 1996); and, Adams v. Pinole Point Steel Co.,

                               22   1994 WL 515347, at *2 (N.D. Cal. 1994). With this in mind, Plaintiffs seek to

                               23   certify the following classes against Evans Hotels:

                               24   ///

                               25   ///

                               26   ///

                               27   ///
                                       Case No.: 18-cv-435 JLS (MSB)        7 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28    PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                     CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.532 Page 17 of 35




                                            FEDERAL RULE OF CIVIL PROCEDURE 23(B)(2); AND, 23(B)(3) CLASSES
                                1
                                                                      Inadequate Description
                                2
                                                Nationwide: All legally disabled persons in the United States
                                3
                                                who have accessed, attempted to access, or will access any of
                                4               Evan Hotels’ accessible rooms Websites within three years
                                                prior to the filing of this class action.
                                5
                                6               California: All legally disabled persons in the State of
                                                California who have accessed, attempted to access, or will
                                7
                                                access any of Evan Hotels’ accessible rooms Websites within
                                8               three years prior to the filing of this class action.
                                9
                                                              Discriminatory Booking Process
                               10
                               11
                                                Nationwide: All legally disabled persons in the United States
                                                who have reserved, attempted to reserve, or will reserve an
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12               accessible room through Evan Hotels’ Websites within three
    COSTA MESA, CA 92626




                               13
                                                years prior to the filing of this class action.

                               14               California: All legally disabled persons in the State of
                               15               California who have reserved, attempted to reserve, or will
                                                reserve an accessible room through Evan Hotels’ Websites
                               16               within three years prior to the filing of this class action.
                               17
                                           Based upon these class definitions, Plaintiffs assert that class certification is
                               18
                                    appropriate pursuant to Federal Rule of Civil Procedure 23(b)(2); and, Federal
                               19
                                    Rule of Civil Procedure 23(b)(3). Thus, Plaintiffs’ Motion should be granted in its
                               20
                                    entirety.
                               21
                                           A. FEDERAL RULE OF CIVIL PROCEDURE 23(A)
                               22
                                           Federal Rule of Civil Procedure 23(a) is satisfied because: the class (1) is
                               23
                                    sufficiently numerous; (2) satisfies commonality; (3) satisfies the typicality
                               24
                                    requirement; (4) Plaintiffs and Plaintiffs’ counsel adequately represent the class;
                               25
                               26
                                    and, (5) Plaintiffs’ class is ascertainable. Moreover, Plaintiffs also assert that
                                    Federal Rule of Civil Procedure 23(b)(3) is satisfied since (1) common questions
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        8 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.533 Page 18 of 35




                                1   predominate; (2) a class is the superior method of adjudication; and, (3) Plaintiffs
                                2   and Plaintiffs’ counsel should be appointed to represent the class.
                                3                1. Numerosity
                                4         Under Rule 23(a), the class must be “so numerous that joinder of all
                                5   members is impracticable.” Fed. R. Civ. P. 23(a)(1); Staton v. Boeing Co., 327
                                6   F.3d 938, 953 (9th Cir. 2003). As a general rule, classes of 40 or more are
                                7   numerous enough. Makaeff v. Trump Univ., LLC, 2014 U.S. Dist. LEXIS 22392,
                                8   *22 (S.D. Cal. Feb. 21, 2014). There is no magic number that satisfies the test of
                                9   impracticability of joinder and thus each case stands on its own particular facts.
                               10   See Mendoza v. Home Depot, U.S.A., Inc., 2010 U.S. Dist. LEXIS 13025, *13
                               11   (C.D. Cal. Jan. 21, 2010) (“Given the large number of potential plaintiffs, the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12   Court finds that the numerosity requirement of Rule 23(a) is readily satisfied.”).
    COSTA MESA, CA 92626




                               13   “As Plaintiff recognizes, ‘[t]he court is able to make common-sense assumptions
                               14   in determining numerosity.’” Gusman v. Comcast Corp., 2014 U.S. Dist. LEXIS
                               15   46956, *9 (S.D. Cal. Apr. 2, 2014) (citation omitted); see also, Charlebois v.
                               16   Angels Baseball, L.P., 2011 U.S. Dist. LEXIS 71452, 2011 WL 2610122, * 4
                               17   (C.D. Cal. June 30, 2012). In addition, exact numbers need not be alleged to
                               18   sufficiently demonstrate numerosity. Target Corp., 582 F. Supp. 2d at 1199;
                               19   Moeller v. Taco Bell Corp., 220 F.R.D. 604, 608 (N.D. Cal. 2004); and, Arnold v.
                               20   United Artists Theatre Circuit, Inc., 158 F.R.D. 439, 448 (N.D. Cal. 1994)
                               21   modified 158 F.R.D. 439.
                               22         Here, Plaintiffs determined that at least 100 class members visited Evans
                               23   Hotels’ Websites and subsequently reserved a room.             [Exhibit 4 attached to
                               24   Kazerounian Decl., Evans Hotels’ Responses to Interrogatory Nos. 19; 20; and,
                               25   21]. Plaintiffs believe that the actual number of class members far exceeds 100
                               26   because “persons with disabilities do more planning and booking of
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        9 of 26    Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.534 Page 19 of 35




                                1   accommodations via the Internet than persons in the general population.” Shields
                                2   v. Walt Disney Parks & Resorts US, Inc., 279 F.R.D. 529, 549 (C.D. Cal. 2011).
                                3         As these 100 consumers actually utilized Evans Hotels’ various websites to
                                4   reserve an accessible room, Plaintiffs contend that additional consumers refrained
                                5   from reserving a room due the deficiencies that precluded Plaintiffs from knowing
                                6   whether an accessible room would actually be available upon arrival. In fact,
                                7   Diane Koczur, Evans Hotels’ Fed. R. Civ. P. 30(b)(6) witness, testified that as
                                8   many as two hundred consumers have visited the accessible rooms pages in a
                                9   single month with hundreds more visitors since August 2018. [Koczur Depo.,
                               10   26:20-24 (stating that hundreds of consumers visited the Bahia accessible rooms
                               11   page); 30:9-12 (more than 300 visitors to the Catamaran accessible rooms page in
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12   2018); and, 30:18-22 (approximately 250 visitors to the Lodge at Torrey Pines
    COSTA MESA, CA 92626




                               13   accessible rooms page in 2018)].
                               14         Since the proposed class ranges from 2013 to 2017, Plaintiffs contend that
                               15   this Court should find that numerosity is established for all classes. Of course,
                               16   various District Courts have found numerorsity to be satisfied in such
                               17   circumstances. See Target Corp., 582 F. Supp. 2d at 1199-1200 citing to Arnold
                               18   v. United Artists Theatre Circuit, Inc., 158 F.R.D. 439, 448 (N.D. Cal. 1994)
                               19   (“Indeed, in cases, like those involving alleged violations of the ADA, where the
                               20   alleged violations may have deterred putative class members from attempting to
                               21   access stores, the type of evidence defendant seeks may be unavailable, if not
                               22   impossible, to obtain.”). Therefore, the numerosity requirement is satisfied here
                               23   because separate actions for each consumer would be economically and judicially
                               24   impracticable plus many class members are unknown and cannot be readily
                               25   identified. Shields, 279 F.R.D. at 545 citing to Park v. Ralph’s Grocery Co., 254
                               26   F.R.D. 112, 120 (C.D. Cal. 2008); and, Moeller, 220 F.R.D. at 608.
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        10 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.535 Page 20 of 35




                                                 2. Commonality
                                1
                                          Rule 23(a)(2) requires that there be at least one common question of law or
                                2
                                    fact to certify a class. A class has sufficient commonality “if there are questions of
                                3
                                    fact and law which are common to the class” Hanlon v. Chrysler Corp., 150 F.3d
                                4
                                    1011, 1019 (9th Cir. 1988) (quoting Fed. R. Civ. P. 23(a)(2)). Commonality
                                5
                                    focuses on whether certification will offer a more economical approach to
                                6
                                    resolving the underlying disputes than would individual litigation. General Tel.
                                7
                                    Co. of Southwest v. Falcon, 457 U.S. 147, 155 (1982). ‘“The existence of shared
                                8
                                    legal issues with divergent factual predicates is sufficient, as is a common core of
                                9
                                    salient facts coupled with disparate legal remedies within the class.” Holt, 2018
                               10
                                    U.S. Dist. LEXIS 177940, at *8 citing to Hanlon, 150 F.3d at 1019. Where
                               11
KAZEROUNI LAW GROUP, APC




                                    questions of law involve “standardized conduct of the defendants towards
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    members of the proposed class, a common nucleus of operative facts is typically

                               14
                                    presented, and the commonality requirement...is usually met.” Franklin v. City of

                               15
                                    Chicago, 102 F.R.D. 944, 949 (N.D. Ill. 1984). As the Ninth Circuit has stated.

                               16
                                    “[w]e have previously held, in a civil-rights suit, that commonality is satisfied

                               17   where the lawsuit challenges a system-wide practice or policy that affects all of

                               18   the putative class members.” Armstrong v. Davis, 275 F.3d 849, 863 (9th Cir.

                               19   2001). “In such circumstance, individual factual differences among the individual

                               20   litigants or groups of litigants will not preclude a finding of commonality”

                               21   because the class members “suffer similar harm from the [defendant’s] failure to

                               22   accommodate their disabilities.” Id. at 868.2

                               23
                                    2
                                      For these same reasons, numerous California District Courts have found
                               24
                                    commonality in the process of certifying ADA Class Actions. See Hernandez v.
                               25   County of Monterey, 305 F.R.D. 132, 139 (N.D. Cal. 2015); Gray v. Golden Gate
                                    Nat’l Recreational Area, 279 F.R.D. 501, 519-520 (N.D. Cal. 2011); Charlebois,
                               26
                                    2011 WL 2610122, at *10; Park, 254 F.R.D. at 121; and, Lopez v. S.F. Unified
                               27   Sch. Dist., No. C-99 3260-SI, 2003 WL 26114018, at *4 (N.D. Cal. 2003).
                                      Case No.: 18-cv-435 JLS (MSB)        11 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.536 Page 21 of 35




                                          Here, Evans Hotels’ standardized conduct generated numerous common
                                1
                                    questions of fact and law are capable of class-wide resolution. Said questions are
                                2
                                    as follows:
                                3
                                4   1. Whether Evans Hotels’ website, www.bahiahotel.com, complied with the ADA;
                                5   2. Whether Evans Hotels’ website, www.catamaranresort.com, complied with the
                                6      ADA;
                                7   3. Whether Evans Hotels’ website, www.lodgetorreypines.com, complied with the
                                8      ADA;
                                9   4. Whether Evans Hotels’ website, www.bahiahotel.com, complied with the
                               10      Unruh Act;
                               11   5. Whether Evans Hotels’ website, www.catamaranresort.com, complied with the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12      Unruh Act;
    COSTA MESA, CA 92626




                               13   6. Whether Evans Hotels’ website, www.lodgetorreypines.com, complied with the
                               14      Unruh Act;
                               15   7. Whether legally disabled individuals are able to access Evans Hotels’ websites;
                               16   8. Whether legally disabled individuals are being denied their civil rights to full
                               17      and equal access to, and use and enjoyment of, Evans Hotels’ goods, facilities
                               18      and/or services due to the lack of access to Evans Hotels’ websites as required
                               19      by law for persons with disabilities;
                               20   9. Whether legally disabled individuals are able to reserve an accessible room
                               21      online via www.bahiahotel.com in the same manner as others;
                               22   10. Whether legally disabled individuals are able to reserve an accessible room
                               23      online via www.catamaranresort.com in the same manner as others;
                               24   11. Whether legally disabled individuals are able to reserve an accessible room
                               25      online via www.lodgetorreypines.com in the same manner as others;
                               26   12. Whether Evans Hotels’ policy of “hard blocking” rooms violates the ADA;
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        12 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.537 Page 22 of 35




                                1   13. Whether Evans Hotels’ policy of “hard blocking” rooms violates the Unruh
                                2        Act;
                                3   14. Whether the ADA covers websites as places of accommodation;
                                4   15. Whether the Unruh Act covers websites as places of accommodation;
                                5   16. Whether members of the class are entitled to the remedies;
                                6   17. Whether members of the class are entitled to declaratory relief;
                                7   18. Whether members of the class are entitled to injunctive relief; and,
                                8   19. Whether members of the class are entitled to an award of reasonable attorneys’
                                9        fees and costs of suit.
                               10           Here, it is undisputed that the information on Evans Hotels’ Websites as
                               11   well as Evans Hotels’ online reservation system are conveyed uniformly to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12   consumers through the internet. Thus, the commonality requirement is satisfied.
    COSTA MESA, CA 92626




                               13   See Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2451, 2551 (2011); and, Wang v.
                               14   Chinese Daily News, Inc., 737 F.3d 538, 544 (9th Cir. 2013).
                                                3. Typicality
                               15
                                            Rule 23(a)(3) requires that the claims of the representative parties be typical
                               16
                                    of the claims of the class. The typicality requirement serves to “assure that the
                               17
                                    interest of the named representative aligns with the interests of the class.” Hanon v.
                               18
                                    Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). Typicality refers to the
                               19
                                    nature of the claim or defense of the class representative and not on facts
                               20
                                    surrounding the claim or defense. Id. (Italics added.) A claim is typical if it “arises
                               21
                                    from the same event or practice or course of conduct that gives rise to the claims of
                               22
                                    other class members and . . . [is] based on the same legal theory.” H. Newberg,
                               23
                                    Newberg on Class Actions § 1115(b) (1st Ed. 1977). The burden imposed by the
                               24
                                    typicality requirement is not great.3 See id. at 1020. “Typicality is satisfied ‘when
                               25
                               26
                                    3
                               27       Typicality is a guidepost as to “whether the named plaintiff's claim and the class
                                      Case No.: 18-cv-435 JLS (MSB)        13 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.538 Page 23 of 35




                                    each class member’s claim arises from the same course of events and each class
                                1
                                    member makes similar legal arguments to prove the defendant’s liability.”’ Holt,
                                2
                                    2018 U.S. Dist. LEXIS 177940, at *12 citing to Rodriguez v. Hayes, 591 F.3d 1105,
                                3
                                    1124 (9th Cir. 2009); and, Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th
                                4
                                    Cir. 2009).
                                5
                                          Here, Plaintiffs and the putative class members were all subjected to the
                                6
                                    same conduct in this Action.        Specifically, Plaintiffs and the putative class
                                7
                                    members all seek to remedy Evans Hotels’ violations of: (1) failing to adequately
                                8
                                    identify Evans Hotels’ accessible rooms online; and, (2) prohibiting legally
                                9
                                    disabled individuals from reserving an accessible room online in the same manner
                               10
                                    as others. On these facts, Plaintiffs are asserting the same claims on behalf of the
                               11
KAZEROUNI LAW GROUP, APC




                                    classes that Plaintiffs represent. Thus, the typicality prong is satisfied here.
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                                  4. Adequacy

                               14
                                          The fourth requirement of Rule 23(a) is that “the representative parties will

                               15
                                    fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4).

                               16
                                    Due process requires as much. Hanlon, 150 F.3d at 1020.                Courts ask two

                               17   questions: “[a] Do the representative plaintiffs and their counsel have any conflicts

                               18   of interest with other class members, and [b] will the representative plaintiffs and

                               19   their counsel prosecute the action vigorously on behalf of the class?” Staton v.

                               20   Boeing Co., 327 F.3d at 957; Fed. R. Civ. P. 23(g)(1)(B) (“class counsel must fairly

                               21   and adequately represent the interests of the class”). Class representatives and their

                               22   counsel are adequate if they do not have “any conflicts of interest with other class

                               23   members” and if they will “prosecute the action vigorously on behalf of the class.”

                               24   Hanlon, 150 F.3d at 1020. For the reasons discussed below, Plaintiffs contend that

                               25
                                    claims are so interrelated that the interests of the class members will be fairly and
                               26
                                    adequately protected in their absence.” Dukes, 131 S. Ct. at 2551 (citing General
                               27   Telephone Co. of Southwest, 457 U.S. at 157-158.
                                      Case No.: 18-cv-435 JLS (MSB)        14 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.539 Page 24 of 35




                                    the adequacy requirement is met herein.
                                1
                                                        a. Adequacy of the Class Representatives
                                2
                                           Plaintiffs are both adequate to represent each of the proposed classes and
                                3
                                    also understand the duties of acting as class representatives, including that the
                                4
                                    responsibility to see that their legal counsel prosecute the case on behalf of the
                                5
                                    entire class, not just themselves. [Rutherford Decl., ¶¶ 26-28].            In addition,
                                6
                                    Plaintiffs have also “demonstrated their willingness and ability to vigorously
                                7
                                    prosecute the claims at issue.”      Shields, 279 F.R.D. at 554.         As in Shields,
                                8
                                    Plaintiffs
                                9
                               10
                                              (1) met with counsel before this suit was filed; (2) reviewed and
                                              executed contingency fee agreements; (3) reviewed and
                               11             provided comments to their attorneys on the original complaint
KAZEROUNI LAW GROUP, APC




                                              before it was filed; (4) worked…to retrieve documents and
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                                              provide them to counsel to use in responding to requests for
                               13             production; (5) agreed to allow their personal information to be
                               14
                                              used to support the class allegations; (6) participated in
                                              numerous telephone conferences and correspondence with their
                               15             attorneys regarding case status, interrogatories, requests for
                               16             production…; and, (7) prepared, reviewed, revised, and
                                              executed responses to interrogatories.
                               17   Id.; and, Rutherford Decl., ¶¶ 26-38.
                               18          In addition, Rutherford sat for two separate depositions. [Rutherford Decl.,
                               19   ¶ 35]. One in Rutherford’s individual capacity which lasted six hours and a
                               20   second deposition in Rutherford’s Fed. R. Civ. P. 30(b)(6) capacity on behalf of
                               21   A4EA which lasted nearly three hours. [Id. at ¶¶ 35-38]. Moreover, there are no
                               22   known conflicts in this case (Rutherford Decl., ¶ 39), and it is highly unlikely that a
                               23   conflict would exist, given Evans Hotels’ common practice, similar damages, and
                               24   requested injunctive relief. See Yoshioka v. Charles Schwab Corp., 2011 U.S. Dist.
                               25   LEXIS 147483, *18 (N.D. Cal. Dec. 22, 2011) (“apart from [his] proposed
                               26   incentive award, []he will receive the same relief as the class…and there is no
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        15 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.540 Page 25 of 35




                                    apparent conflict of interest”). Thus, Plaintiffs adequately represent the class.
                                1
                                                        b. Adequacy of Class Counsel
                                2
                                          “To be adequate, plaintiffs counsel must be qualified, experienced, and
                                3
                                    generally able to conduct the proposed litigation.” Holt, 2018 U.S. Dist. LEXIS
                                4
                                    177940, at *21 citing to Lerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512
                                5
                                    (9th Cir. 1978). This requirement is imposed to ensure “unnamed class members
                                6
                                    [are] afforded adequate representation before entry of a judgment which binds
                                7
                                    them.” Target, 582 F. Supp. 2d at 1201 citing to Hanlon, 150 F.3d at 1020; and,
                                8
                                    Hansberry v. Lee, 311 U.S. 32, 42-43 (1940).
                                9
                                          Here, Plaintiffs’ counsel will fairly, responsibly, vigorously, and adequately
                               10
                                    represent the interests of the Class members whose rights were violated herein by
                               11
KAZEROUNI LAW GROUP, APC




                                    Evans Hotels. [See Kazerounian; Swigart; and, Loker Declarations filed
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    concurrently herewith]. Furthermore, Plaintiffs counsel has repeatedly be deemed

                               14
                                    class counsel in a variety of class actions pending throughout the country

                               15
                                    including within in the Southern District of California.          [Id].   Therefore, the

                               16
                                    adequacy prerequisite has been satisfied. See Caldera v. Am. Med. Collection

                               17   Agency, 2017 U.S. Dist. LEXIS 99239, at *13 (C.D. Cal. June 27, 2017) citing to

                               18   Federal Rule of Civil Procedure 23(b)(3).4

                               19                5. Ascertainability

                               20         “[T]he Ninth Circuit has clarified that no separate ascertainability

                               21   requirement exists.” Nevarez, 326 F.R.D. at 576 citing to Briseno v. ConAgra

                               22   Foods, Inc., 844 F.3d 1121, 1133 (9th Cir. 2017) (“We therefore join the Sixth,

                               23   Seventh, and Eighth Circuits in declining to adopt an administrative feasibility

                               24
                                    4
                               25     In Caldera, the Honorable Consuelo B. Marshall appointed Plaintiffs’ current
                                    counsel, the Kazerouni Law Group, APC; and, Hyde & Swigart to serve as class
                               26
                                    counsel. See also Holt, 2018 U.S. Dist. LEXIS 177940 (deeming KLG and H&S
                               27   class counsel)
                                      Case No.: 18-cv-435 JLS (MSB)        16 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.541 Page 26 of 35




                                    requirement.”)        In an abundance of caution; however, Plaintiffs discuss
                                1
                                    ascertainability since various courts have continued to do so.
                                2
                                           “A class is sufficiently defined and ascertainable if it is ‘administratively
                                3
                                    feasible for the court to determine whether a particular individual is a member.’”
                                4
                                    O’Connor v. Boeing North American, Inc., 184 F.R.D. 311, 319 (C.D. Cal. 1998);
                                5
                                    and, Davoll v. Webb, 160 F.R.D. 142, 143 (D. Colo. 1995). “[T]he description of
                                6
                                    the class must be sufficiently definite to enable the court to determine if a
                                7
                                    particular individual is a member of the proposed class.” Buford v. H & R Block,
                                8
                                    Inc., 168 F.R.D. 340, 347 (S.D. Ga. 1996) citing to Pottinger v. Miami, 720 F.
                                9
                                    Supp. 955, 957 (S.D. Fla. 1989). The exact identity of consumers within the class
                               10
                                    need not be determined at the time of class certification to satisfy this prong.
                               11
KAZEROUNI LAW GROUP, APC




                                    Astiana v. Kashi Co., 291 F.R.D. 493, 500 (S.D. Cal. 2013). Stated differently,
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    ‘“ascertainability’ is synonymous with ‘administrative feasibility.’” Burton v.

                               14
                                    Gerber Prods. Co., 703 F. App’x 468, 470 (9th Cir. 2017).

                               15
                                           Here, Evans Hotels has identified at least 100 disabled individuals that fit

                               16
                                    within Plaintiffs’ class. [See Exhibit 4]. For these individuals, Evans Hotels has

                               17   records of their names; addresses; and, e-mail addresses. [Deposition of Andrew

                               18   Thomas (“Thomas Depo.”), 17:10-13; 17:22-23; 19:10-19]. Thus, each of these

                               19   individuals are actually ascertained and would receive direct notice of this class

                               20   action as a result.

                               21          Moreover, a claim form will be used to ensure that individuals who visited

                               22   Evans Hotels’ websites but did not reserve an accessible room online are also

                               23   included within the class. Such a process has been approved by District Courts

                               24   throughout the Country in various types of class actions, including ADA/Unruh

                               25   Act actions such as this matter. See Nevarez, 326 F.R.D. at 577 citing to Melgar

                               26   v. CSK Auto, Inc., 2015 U.S. Dist. LEXIS 170833, at *11 (N.D. Cal 2015)

                               27   (“Melgar I”); Melgar v. CSK Auto, Inc., 681 F.App’x 605, 607 (9th Cir. 2017)
                                      Case No.: 18-cv-435 JLS (MSB)        17 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.542 Page 27 of 35




                                    (“Melgar II”); In re Korean Ramen Antitrust Litig., 2017 U.S. Dist. LEXIS 7756,
                                1
                                    at *21 (N.D. Cal. 2017); and, Kumar v. Salov . Am. Corp., 2016 U.S. Dist. LEXIS
                                2
                                    92374, at *7 (N.D. Cal. 2016) (approving claim form for ADA/Unruh Act class
                                3
                                    action). See also Brey Corp. v. LQ Mgmt. LLC, 2014 WL 93445, at *1 (D. Md.
                                4
                                    Jan. 30, 2014) (“A putative class member would be able to establish his, her, or its
                                5
                                    standing only by submitting an affidavit that he, she or it had received the
                                6
                                    unsolicited fax.”); In re Yasmin & Yaz (Drospirenon) Mktg., Sales Practices &
                                7
                                    Prods. Liab. Litig., MDL No. 2100, 2012 WL 865041, at *15 (S.D. Ill. March 13,
                                8
                                    2012) (proposal of two-part questionnaire without mention of submission of
                                9
                                    evidence from class members); and, Birchmeier v. Caribbean Cruise Line, Inc., No.
                               10
                                    12 C 4069, 302 F.R.D. 240, 250 (N.D. Ill. 2014). To decline usage of the claim
                               11
KAZEROUNI LAW GROUP, APC




                                    form process would reward Evans Hotels discriminatory behavior by allowing
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    Evans Hotels to escape liability for the thousands of disabled individuals who

                               14
                                    were subjected to the discriminatory reservation process and inadequate

                               15
                                    descriptions on Evans Hotels’ websites. Thus, the class is readily ascertainable.

                               16
                                            B. FEDERAL RULE OF CIVIL PROCEDURE 23(B)(3)

                               17           Plaintiffs also assert that Federal Rule of Civil Procedure 23(b)(3) is

                               18   satisfied since (1) common questions predominate; and, (2) a class is the superior

                               19   method of adjudication.

                               20                  1. Predominance

                               21           Rule 23(b)(3) requires that “questions of law or fact common to the members

                               22   of the class predominate over any questions affecting only individual members, and

                               23   that a class action is superior to other methods for the fair and efficient adjudication

                               24   of the controversy.” Fed. R. Civ. P. 23(b)(3); Wolin v. Jaguar Land Rover N. Am.,

                               25   LLC, 617 F.3d 1168, 1175-76 (9th Cir. 2010).5 “The Rule 23(b)(3) predominance

                               26
                                    5
                               27       “When common questions present a significant aspect of the case and they can be
                                      Case No.: 18-cv-435 JLS (MSB)        18 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.543 Page 28 of 35




                                    inquiry tests whether proposed classes are sufficiently cohesive to warrant
                                1
                                    adjudication by representation.” Hanlon v. Chrysler Corp., 150 F.3d at 1022
                                2
                                    (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997)). “Individual
                                3
                                    questions need not be absent.” Messner v. Northshore Univ. HealthSystem, 669 F.3d
                                4
                                    802, 815 (7th Cir. Ill. 2012). “Court[s] looks at common factual link[s] between all
                                5
                                    class members and the defendants for which the law provides a remedy.” Abels v.
                                6
                                    JBC Legal Group, P.C., 227 F.R.D. 541, 547 (N.D. Cal. 2005). “Implicit in…the
                                7
                                    predominance test is…that the adjudication of common issues will help achieve
                                8
                                    judicial economy.” Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir.
                                9
                                    1996). “Generally, when a class challenges a uniform policy or practice, the
                               10
                                    validity of the policy or practice tends to be the predominant issue in the ensuing
                               11
KAZEROUNI LAW GROUP, APC




                                    litigation.” CE Design Ltd., 259 F.R.D. at 142 (citing General Telephone Co. of
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    Sw., 457 U.S. at 159.

                               14
                                          Here, common factual issues predominate because Plaintiffs’ claims are

                               15
                                    based upon identical conduct that Evans Hotels takes with respect to every single

                               16
                                    legally disabled individual that utilizes Evans Hotels’ websites. See, e.g., Hanlon,

                               17   150 F.3d at 1022. As discussed above regarding “commonality” (see § IV(A)(2)),

                               18   the factual questions posed by this case are simple – did Evans Hotels’ Websites

                               19   adequately describe the accessible features of Evans Hotels’ accessible rooms; and,

                               20   are legally disabled individuals able to reserve accessible rooms in the same

                               21   manner as others? These are common issues that can be easily addressed on a

                               22   class-wide basis. In addition, Plaintiffs and the class members’ damages are also

                               23   the same; $4,000.00 pursuant to the Unruh Act as well as injunctive relief. Holt,

                               24   2018 U.S. Dist. LEXIS 177940, at *25 citing to In re 5-Hour Energy Mktg. &

                               25
                                    resolved for all members of the class in a single adjudication, there is clear
                               26
                                    justification for handling the dispute on a representative … basis.” 7A Charles Alan
                               27   Wright, et al., Federal Practice & Procedure § 1778 (2d ed. 1986)).
                                      Case No.: 18-cv-435 JLS (MSB)        19 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.544 Page 29 of 35




                                    Sales Practices Litig., No. ML 13-2438 PSG (PLAx), 2017 U.S. Dist. LEXIS
                                1
                                    220969, 2017 WL 2559615, at *9 (C.D. Cal. 2017); and, Comcast Corp. v.
                                2
                                    Behrend, 569 U.S. 27, 34 (2013). Thus, the predominance prong is satisfied here.
                                3
                                                 2. Superiority
                                4
                                          “Class actions certified under Rule 23(b)(3) must be ‘superior to other
                                5
                                    available methods for fairly and efficiently adjudicating the controversy.” See
                                6
                                    Caldera v. Am. Med. Collection Agency, 2017 U.S. Dist. LEXIS 99239, at *13
                                7
                                    (C.D. Cal. June 27, 2017) citing to Federal Rule of Civil Procedure 23(b)(3). The
                                8
                                    Court considers “four non-exclusive factors in evaluation whether a class action is
                                9
                                    a superior method of adjudicating claims: (i) the interest of each class member in
                               10
                                    individually controlling the prosecution or defense of separate actions; (ii) the
                               11
KAZEROUNI LAW GROUP, APC




                                    extent and nature of any litigation concerning the controversy already commenced
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    by or against the class; (iii) the desirability of concentrating the litigation of the

                               14
                                    claims in the particular forum; and, (iv) the difficulties likely to be encountered in

                               15
                                    management of a class action.” Id. Here, each of these factors favors class

                               16
                                    adjudication for the reasons discussed below.

                               17                          a. Class members do not have a strong interest in
                               18                              individually controlling the prosecution of separate
                               19                              actions.
                               20         “Where damages suffered by each putative class member are not large, this
                               21   factor weighs in favor of certifying a class action.” Zinser v. Accufix Research
                               22   Inst., Inc., 253 F.3d 1180, 1190 (9th Cir. 2001) citing to 7A Charles Alan Right,
                               23   Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1779, at
                               24   557 (2d ed. 1986) (“For example, a group composed of consumers or small
                               25   investors will be unable to pursue their claims on an individual basis because the
                               26   cost of doing so exceeds any recovery they might secure. When this is the case it
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        20 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.545 Page 30 of 35




                                1   seems appropriate to conclude that the class action is superior to other methods for
                                2   the fair and efficient adjudication of the controversy.”)). “When the individual
                                3   claims of class members are small, the class action ‘facilitates the spreading of
                                4   litigation costs among the numerous injured parties’ and encourages recovery for
                                5   unlawful activity.” Wright v. Linkus Enterprises, Inc., 259 F.R.D. 468, 474 (E.D.
                                6   Cal. 2009) quoting In re Warfarin Antitrust Litig., 391 F.3d 516, 534 (3d Cir.
                                7   2004); Amchem Products, Inc. v. Windsor, 521 U.S. 591, 617 (1997) (noting that
                                8   the Advisory Committee to Rule 23 “had dominantly in mind vindication of ‘the
                                9   rights of groups of people who individually would be without effective strength to
                               10   bring their opponents to court at all.’”).
                               11         Here, the putative class members do not have a strong interest in
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12   individually controlling the prosecution of separate actions given the limited
    COSTA MESA, CA 92626




                               13   statutory damages and high costs of prosecution. For example, Class Counsel has
                               14   incurred nearly $20,000.00 in costs to date, which far exceeds the anticipated
                               15   recovery for the individual class members herein. Thus, the Class Members will
                               16   likely be interested pursuing this matter as a class, rather than individually,
                               17   because the individual damages claims of each class member are not substantial
                               18   enough to warrant individual filings.
                               19                           b. Class members have not commenced individual actions
                               20                              against Evans Hotels.
                               21         “This factor is intended to serve the purpose of assuring judicial economy
                               22   and reducing the possibility of multiple lawsuits…If the Court finds that several
                               23   other actions already are pending and that a clear threat of multiplicity and risk of
                               24   inconsistent adjudications actually exist, a class action may not be appropriate
                               25   since, unless the other suits can be enjoined…a Rule 23 proceeding only might
                               26   create one more action…Moreover the existence of litigation indicates that some
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        21 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.546 Page 31 of 35




                                1   of the interested parties have decided that individual actions are an acceptable way
                                2   to proceed, and even may consider them preferable to a class action. Rather than
                                3   allowing the class action to go forward, the court may encourage the class
                                4   members who instituted the Rule 23(b)(3) action to intervene in other
                                5   proceedings.” Zinser, 253 F.3d at 1191 quoting Charles Alan Right, Arthur R.
                                6   Miller & Mary Kay Kane, Federal Practice & Procedure § 1780 at 568-70 (2d ed.
                                7   1986).
                                8         Here, neither Plaintiffs nor Plaintiffs’ counsel are aware of any other
                                9   lawsuits against Evans Hotels commenced by or on behalf of members of the
                               10   Class concerning the issues herein. This suggests that a class action is needed
                               11   because the amount at issue for an individual plaintiff is not enough to warrant an
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12   individual filing.   Newburg on Class Actions, § 4:30 (4th ed. 2002).              Class
    COSTA MESA, CA 92626




                               13   treatment will also avoid a multiplicity of actions and possible inconsistencies in
                               14   judgment. If multiple such suits were filed, there would be a risk of inconsistent
                               15   results arising from injunctive relief regarding the numerous consumers affected by
                               16   Nestle’s deficient business practices. See e.g., Westways World Travel, Inc. v. AMR
                               17   Corp., 218 F.R.D. 223, 236-37 (C.D. Cal. 2003) (“Where common questions
                               18   ‘predominate,’ a class action can…avoid inconsistent outcomes…”); see also
                               19   Bellows v. NCO Fin. Sys., 2008 U.S. Dist. LEXIS 114451, 20 (S.D. Cal. Sept. 5,
                               20   2008) (holding in a TCPA action that the class action procedure is the superior
                               21   mechanism for dispute resolution in such matter, as the alternative mechanism,
                               22   permitting individual lawsuits for a small statutory penalty, would be costly and
                               23   duplicative). “Thus, this subfactor weighs in favor of class certification because
                               24   there appears to be no risk of multiple adjudications and no indication that absent
                               25   class members would prefer individual actions.” Winkler, 205 F.R.D. at 245.
                               26                          c. It is desirable to concentrate this litigation in the
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        22 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.547 Page 32 of 35




                                1                              Southern District of California.
                                2         The Southern District of California is an appropriate forum because
                                3   Plaintiffs are not aware of any class litigation concerning these same claims
                                4   against Evans Hotels in any other forum. Newberg on Class Actions, § 4:31 (4th
                                5   ed. 2002) (“In the class action context, the desirability of concentrating claims in a
                                6   particular forum is relevant only when other class litigation has already been
                                7   commenced elsewhere.”). Even more so, Evans Hotels as well as each of the
                                8   resorts at issue herein are all based within the Southern District of California.
                                9   Thus, this subfactor also weighs in favor of class certification.
                               10                           d. Managing this particular class action is unlikely to be
                               11                         difficult.
KAZEROUNI LAW GROUP, APC




                                          “The Rule 23(b)(3)(D) manageability inquiry ‘encompasses the whole
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                                    range of practical problems that may render the class action format inappropriate
                               13
                                    for a particular suit.” Romero v. Producers Dairy Foods, Inc., 235 F.R.D. 474,
                               14
                                    491 (E.D. Cal. 2006) quoting Eisen, 417 U.S. at 165. “[W]hen the complexities of
                               15
                                    class action treatment outweigh the benefits of considering common issues in one
                               16
                                    trial, class action treatment is not the ‘superior’ method of adjudication.” Zinser,
                               17
                                    253 F.3d at 1192. “If each class member has to litigate numerous and substantial
                               18
                                    separate issues to establish his or her right to recover individually, a class action is
                               19
                                    not ‘superior.’” Id. “Even where individual issues exist, the value of treating
                               20
                                    them separately decreases as the commonality of issues increases.” Romero, 235
                               21
                                    F.R.D. at 491; Brink v. First Credit Resources, 185 F.R.D. 567, 572 (D. Ariz.
                               22
                               23
                                    1999) (“The more that common issues predominate, the more likely it is that a

                               24
                                    class action is superior.”).

                               25
                                          Here, class certification here is superior than numerous individual actions

                               26
                                    and thus serves the efficient and appropriate resolution to Evans Hotels’ conduct.

                               27
                                    Herrera v. LCS Financial Servs. Corp., 274 F.R.D. 666, 682 (N.D. Cal. 2011) (“A
                                      Case No.: 18-cv-435 JLS (MSB)        23 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.548 Page 33 of 35




                                    class action is judicially efficient in lieu of clogging the courts with thousands of
                                1
                                    individual suits.”). Furthermore, consumers are not likely aware of their rights
                                2
                                    under consumer protection statutes. See e.g., Thomasson v. GC Servs., Ltd. P'ship,
                                3
                                    275 F.R.D. 309, 317 (S.D. Cal. 2011) (“Individuals are most likely unaware of their
                                4
                                    rights under the FDCPA”). The Class members are individual consumers who are
                                5
                                    not likely able to successfully maintain an action against Evans Hotels where the
                                6
                                    maximum recovery is minimal and the costs can prove to be significant. “To permit
                                7
                                    the defendants to contest liability with each claimant in a single, separate
                                8
                                    suit…would be almost equivalent to closing the door of justice to all small
                                9
                                    claimants.” Weeks v. Bareco Oil Co., 125 F.2d 84, 90 (7th Cir. Ill. 1941). Thus, the
                               10
                                    superiority requirement is also met.
                               11
KAZEROUNI LAW GROUP, APC




                                          C. FEDERAL RULE OF CIVIL PROCEDURE 23(B)(2)
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                          “Classes may be certified pursuant to Rule 23(b)(2) if ‘the party opposing

                               14
                                    the class has acted or refused to act on grounds that apply generally to the class, so

                               15
                                    that final injunctive relief or corresponding declaratory relief is appropriate

                               16
                                    respecting the class as a whole.’” Shields, 279 F.R.D. at 557. “Civil rights

                               17   actions against parties charged with unlawful, class-based discrimination are

                               18   ‘prime examples’ of Rule 23(b)(2) cases.” Id. citing to Amchem Prods., Inc. v.

                               19   Windsor, 521 U.S. 591, 614 (1997); and, Walters v. Reno, 145 F.3d 1032, 1047

                               20   (9th Cir. 1998) (explaining that Rule 23(b)(2) ‘was adopted in order to permit the

                               21   prosecution of civil rights actions”). “In determining whether certification is

                               22   appropriate under Rule 23(b)(2), a court must ‘look at whether class members

                               23   seek uniform relief from a practice applicable to all of them.”’ Id. citing to

                               24   Rodriguez, 591 F.3d at 1125. Moreover, “[t]he primary focus of [Rule 23(b)(2)]

                               25   has always been the certification of civil rights class actions.” Parsons v. Ryan,

                               26   754 F.3d 657, 686 (9th Cir. 2014); see also Amchem Prods., Inc., 521 U.S. at 614.

                               27   As such, Rule 23(b)(2) is “almost automatically satisfied in actions primarily
                                      Case No.: 18-cv-435 JLS (MSB)        24 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.549 Page 34 of 35




                                    seeking injunctive relief.” Gray, 294 F.R.D. at 520 quoting Baby Neal for and by
                                1
                                    Kanter v. Casey, 43 F.3d 48 (3d Cir. 1994).
                                2
                                            ADA/Unruh Act Website class actions such as this matter are regularly
                                3
                                    certified as 23(b)(2) classes since the experience of individuals visiting these
                                4
                                    websites are uniform. See Shields, 279 F.R.D. at 559 citing to Target Corp., 582
                                5
                                    F. Supp. at 1201. For example, in National Federation of the Blind v. Target
                                6
                                    Corp., a class of visually impaired persons was certified to pursue remedies under
                                7
                                    the ADA and Unruh Act for the inaccessibility of the website, Target.com. 582 F.
                                8
                                    Supp. 2d 1185 (N.D. Cal. 2008).          Target held that complaints regarding the
                                9
                                    inaccessibility of the Target website prevented visually impaired persons from
                               10
                                    enjoying the goods and services available at the Target stores was sufficient for
                               11
KAZEROUNI LAW GROUP, APC




                                    the purposes of class certification. Id. at 1195-96. The allegations therein ranged
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    from having to go elsewhere to find the sought after information to increased time

                               14
                                    and expense caused by the inaccessibility of the website. Id. at 1194.

                               15
                                            Here, each legally disabled person is subject to the same deficiencies in

                               16
                                    Evans Hotels’ Websites as well as Evans Hotels’ online reservation system. Such

                               17   inaccessibility prevents class members’, including Plaintiffs, from equal access to

                               18   the goods, services and benefits offered by Evans Hotels to the public through

                               19   Evans Hotels’ Websites. Additionally, the inaccessible websites caused the class

                               20   members, including Plaintiffs, to change plans and seek accommodations at other

                               21   hotels thereby increasing time and expense. Thus, Plaintiffs request this Court

                               22   also certify Plaintiffs’’ class action pursuant to Rule 23(b)(2).

                               23      V.      CONCLUSION

                               24      In sum, Plaintiffs respectfully requests the Court grant the Motion for Class

                               25   Certification; appoint Plaintiffs as Class Representatives; and appoint Abbas

                               26   Kazerounian; Joshua B. Swigart; and, Matthew M. Loker as Class Counsel.

                               27
                                      Case No.: 18-cv-435 JLS (MSB)        25 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-1 Filed 01/10/19 PageID.550 Page 35 of 35




                                    Dated: January 10, 2019                               KAZEROUNI LAW GROUP, APC
                                1
                                2                                                      By: ___/s/ Abbas Kazerounian____
                                                                                              ABBAS KAZEROUNIAN, ESQ.
                                3
                                                                                               ATTORNEY FOR PLAINTIFFS
                                4
                                5
                                6
                                7
                                8

                                9
                               10
                               11
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                                      Case No.: 18-cv-435 JLS (MSB)        26 of 26   Rutherford, et al. v. Evans Hotels, LLC
                               28   PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                    CLASS CERTIFICATION
